EXAMINER'S AMENDMENT
The following examiner’s amendment replaces the previous examiner’s amendment. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Burns Israelsen on 9/16/20.
The application has been amended as follows: 

In the claims

In claim 1:

	In line 3, “having a flow channel” has been deleted. 
	
	In line 6, --an-- has been inserted in front of “outer circumferential surface”. 	

	In line 8, “on another side” has been deleted. 

	In line 9, --an-- has been inserted in front of “inner circumferential”.

	In line 13, “a” in front of “outer” has been deleted and replaced with --an--.

In claim 4: 

	In line 6, “cut part” has been deleted and replaced with --part cut--. 

In claim 7:

	In line 3, --an-- has been inserted in front of “inner”.

In claim 8:

	Lines 3 - 5 have been deleted and replaced with -- the main body connecting part has the end portion of the main body connecting part protruding perpendicularly relative to an axial direction of the main body connecting part--.

Claims 1 - 8 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant is referred to the Reasons for Allowance in the Non-final action dated 6/10/20.  With respect to the IDS dated 12/29/20, the Examiner considers Davino (US 2015/0308591) to be the most pertinent prior art, which teaches an adapter to a showerhead having a body part with a flow channel (6) which connects to an inner circumferential surface of an inlet side of a main shower head body (14) and the second side connecting to a water supply (6) and having a circular groove (16) formed along an outer circumferential surface thereof, and a main body connecting part (8) which has an end portion (9) which protrudes inwardly from an inner circumferential surface thereof.  Davino does not show that the main body connecting part inner circumferential surface is coupled to an outer circumferential surface of the inlet side of the main shower head body, instead showing that the outer circumferential surface of the main body connecting part screws into the inner circumferential surface of the inlet side of the main shower head body (fig. 8).  Davino also fails to show a snap ring inserted in the first circular groove which has a diameter which is larger than a diameter of a protruding inner circumferential surface of the main body connecting part to prevent the main body connecting part from escaping the body part, instead showing that there is a gasket (15) in the groove, which is structurally and functionally different from a snap ring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ERIN DEERY/Primary Examiner, Art Unit 3754